Citation Nr: 1414833	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-28 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than July 19, 2009, for educational assistance benefits under Chapter 30 (Montgomery GI Bill or MGIB) for an on-the-job training program with the U.S. Customs and Border Protection.


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from September 1998 to September 2006 and from April 2011 to September 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 administrative decision of the VA Regional Office (RO) Education Center in Atlanta, Georgia.  

The Veteran requested and was scheduled for a hearing before a Veterans Law Judge, but did not appear for the hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record.  See 38 C.F.R. § 20.704 (d), (e) (2013).


FINDINGS OF FACT

1.  On July 19, 2010, the Veteran filed a claim for education benefits for an on-the-job training program with the U.S. Customs and Border Protection. 

2.  The Veteran's training began on December 15, 2008, and was approved for payment of VA Educational Assistance effective July 19, 2009.

3.  There is no communication of record prior to July 19, 2010, that can be construed as a formal or informal claim for education benefits for an on-the-job training program with the U.S. Customs and Border Protection.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 19, 2009, for payment of educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program with the U.S. Customs and Border Protection have not been met.  38 U.S.C.A. § 3672 (West 2002); 38 C.F.R. §§ 21.1029, 21.7631 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

II. Analysis

The Veteran seeks Chapter 30 educational assistance benefits for an on-the-job training program with the U.S. Customs and Border Protection.  The RO granted the Veteran benefits effective from July 19, 2009. 

VA will pay educational assistance to a veteran pursuing a program of apprenticeship or other on-the-job training only after 1) the training establishment has certified his enrollment in the training program as provided in 38 C.F.R. § 21.7152; and 2) VA has received from the veteran and the training establishment a certification of hours worked.  38 U.S.C.A. §§ 3034, 3680; 38 C.F.R. § 21.7140(c)(2).  

When an eligible veteran or service member enters into training, the commencing date of the award of educational assistance for the program of education the service member is pursuing, is the latest of: (1) the date of certification of the educational institution; (2) one year before the date of claim; (3) the effective date of the approval of the course; or (4) one year before the date VA receives approval notice.  38 C.F.R. § 21.7131(a) (2013).

For purposes of determining the commencing date of an award of that educational assistance, the 'date of claim' is the date on which a valid claim or application for educational assistance is considered to have been filed with VA.  If an informal claim is filed and VA receives a formal claim within one year of the date VA requested it, the date of claim is the date VA received the informal claim.  If a formal claim is filed, the date of claim is the date VA received the formal claim.  If a formal claim itself is abandoned and a new formal or informal claim is filed, the date of claim is as provided for above, as appropriate.  38 C.F.R. § 21.1029(b) (2013).

An enrollment certification showing that the Veteran was engaged in on-the-job training with the U.S. Customs and Border Protection was received by the RO on July 10, 2010.  The Veteran's claim seeking educational assistance benefits under Chapter 30 (MGIB) was received on July 19, 2010.  His application included a certification signed by a designee of the U.S. Customs and Border Protection confirming his hours of training and that his training began on December 15, 2008.  

In his September 2010 notice of disagreement, the Veteran reported that his claim was late as he did not know to send the claim.  His September 2011 substantive appeal shows that he reported sending his application right after the academy, which was less than one year while on-the-job training and that VA answered after one year.  

Based on a review of the evidence, the Board concludes that an effective date earlier than July 19, 2009, for educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program with the U.S. Customs and Border Protection is not warranted.  As noted above, the Veteran's claim and certification was received on July 19, 2010.  One year prior to that date was July 19, 2009.  As per 38 C.F.R. § 21.7131(a), the effective date cannot be earlier than one year before the date of claim.  Therefore, while the Veteran began his training in December 2008, his claim was not received until July 19, 2010, and the law does not provide for an effective date earlier than the currently assigned date of July 19, 2009.  The Veteran has not contended, nor does the evidence show, that an informal or formal claim was filed prior to July 19, 2010.  
The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  It has been observed that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  The Board is sympathetic to the Veteran's claim, but the facts in this case are not in dispute, and application of the law to the facts is dispositive.  Where there is no entitlement under the law to the benefit sought, the appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied. 


ORDER

Entitlement to an effective date earlier than July 19, 2009, for educational assistance benefits under Chapter 30 (MGIB) for an on-the-job training program with the U.S. Customs and Border Protection is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


